 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrailways, Inc. and International Union of OperatingEngineers, Local 714, AFL-CIO. Cases 16 CA-7160, 16-CA-7239. 16 CA 7260. 16--CA--7268.and 16-RC-7476August 18. 1978DECISION, ORDER, AND DIRECTION OFSECOND EL ECTIONBY CHAIRMAN FANNIN(; AND M MHB RS JI KhlNSAND PENEI.I.OOn March 31, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. and the Respondentfiled an answering brief, exceptions, and a brief sup-porting its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.I. We adopt the Administrative Law Judge's find-ings that during a union organizational campaign theRespondent interrogated, threatened, and coercedemployees in violation of Section 8(a)( ) of the Act:promised benefits to certain employees and grantedbenefits to others in violation of Section 8(a)( ) ofthe Act; and discharged an employee on June 9.1977,3 in violation of Section 8(a)(3) of the Act. Wealso adopt the Administrative Law Judge's findingthat the violations which occurred during the criticalperiod prior to the election were sufficiently seriousto require the setting aside of the election.2. The Administrative Law Judge also found thatSupervisor Allen Basham interrogated Sandra Clarki lhe Respondent has excepted to certain credihilht, findings lmade hn theAdministrative Law Judge. It is the Board's established pohli. notl to oer-rule an Administrative Law Judge's resolutions with respect to credihilitunless the clear preponderance of all of the relevant esldence conillNle usthat the resolutions are incorrect Stundaird IDr i14all Prodlu iL /Imi 91NLRB 544 (1950., enfd 188 F.2d 362 (C.A 1. 19511. we have ;larcfulhexamined the record and find no basis for reversing his findingsThe Administrative Law Judge failed to discuss the elsdence perta;llilgto whether the Respondent's supervisr. Allen Basheml. sirncd emrploeeSandra (Clark that the selection of a uniion wo uld he futile alnd v ould resulin a loss of benefits in violation of Sec 8(atll) of the Adct In ciew of theviolations found and the renied) swhich I e a ise. an aiddolllnil fidcing Mi ouldbe cumulative. and it is therefore unnecessari to decide hceher the Re-spondent also violated Sec 8(a)l I) hb Bashemnlis lleged av.rnings to ( 1.rkAll dates are in 1977 unless othersise indicatecdregarding the Union's organizational drive in viola-tion of Section 8(a)( 1) of the Act. We find merit inRespondent's exception to his finding.Clark credibly testified that she was at her deskwhen Basham "asked me how we were doing and Isaid, 'Fine. Everyone in your department signed aunion card.' I told him not to take it personally."Several days later she was again approached by Bas-ham, who "asked me how it was going and how wewere doing downtown and I said, 'Fine. We have allwe need.' And he said something about that he wassurprised that we were doing that well."In finding these inquiries to be improper interroga-tions, the Administrative Law Judge noted that Bas-ham had interrogated another employee several daysearlier and had knowledge thereby of the Union'sorganization campaign.IThe Respondent excepts, contending that in bothof these conversations Basham asked innocuousquestions that were routine for a supervisor to directtowards Clark, who was group leader in charge of thesix employees in the department. The word "Union"vwas not mentioned by Basham; rather, this subjectwas raised in the employee's response to Basham'sinquiry. Respondent argues that Basham's job re-quired him to check frequently on the progress of thedepartment. Also, since Logan Street personnel haveconstant contact and interchange with the employeesat the downtown headquarters, Basham's inquiry asto work being performed "downtown" was routine.In short, the Respondent insists that the record doesnot support a finding that these comments were any-thing more than routine inquiries regarding the workof the department.We do not agree with the Administrative LawJudge's conclusion that the ambiguity of these in-quiries was eliminated by the context of the state-ments. In fact, the testimony was imprecise and failsto indicate how the questions were asked. Clark's tes-timony that her supervisor "asked me how we weredoing" does not explain whether the inquiry wasphrased. "How are we doing?"; "Hflow are , oudoing?": or "How are thei doing?" Obviously. thechange of a single word can be important in ascer-taining whether the inquiry was innocuous4orwhether it was an improper interrogation concerningunion activity. However, we find it unnecessary toreach this issue. In light of our adoption of the Ad-ministrative Law Judge's finding other instances ofunlawful interrogation, the remedy and Order wouldnot in any event be affected. Accordingly, the com-plaint, insofar as it alleges an unlawful interrogationof employee Clark on March 18. is dismissed.3. The Administrative l.aw Judge found the testi-4 See, e.g.. Hhlrr ( -rporriotn. 238 Nl RB 907 t1977)237 NLRB No. 79654 TRAILWAYS, INC.mony too vague to support a finding that KathyFrancis was promised a promotion if she engaged insurveillance of the union activities of her fellow em-plosees. The General Counsel excepts. contendingthat Supervisor Smith's juxtaposition of informingher that she would be promoted with the statementthat he wanted to know what was happening in theCompany constituted a promise of a promotion cou-pled with a request that she report to him about theunion activities of the employees. We agree with theGeneral Counsel and find that Smith's solicitation ofsurveillance was a violation of Section 8(a)( 1) of theAct.Francis testified that Smith told her on or aboutJune 10. 1977. that a highly confidential, top man-agement job was available to her if she wanted it.Francis further testified that Smith told her that, he-cause it was highly confidential, she would not beable to involve herself in an' type of union activit,and that he wanted to know what vwax. goiing on in ItwComrpautt y.Francis was a member of the union organizingcommittee at the Logan Street facility. The Adminis-trative Law Judge credited her testimony overSmith's denial that on March 23 he improperly inter-rogated her "about what was going on with theUnion." Shortly after this improper interrogation.she transferred to the "downtown" Jackson Street fa-cility. Despite the fact that she had only been em-ployed at the Jackson Street location for 3 monthsand was not yet familiar with the personnel or theworkflow, she was offered a promotion. It is relevantto note that the Respondent at this time was insistentthat both the Logan Street and Jackson Street facil-ities constituted an appropriate unit, and made a re-quest for review of the Regional Director's Decisionand Direction of Election for the Logan Street facil-itv. A vote-and-impound election was ordered bx theBoard pending ruling on the Respondent's requestfor review regarding the appropriate unit. The Boardpanel majority later agreed with the Respondent'scontention and ordered the destruction of the ballotsof the election held for the Logan Street emploxeesand ordered a new election in the combined-facilitiesbargaining unit.?Thus, it is relevant that this alleged solicitation ofsurveillance was directed to an employee intimatelyaware of the Union's organizational campaign whowas in a unique position to report to him any incipi-ent union activity at the Respondent's Jackson Streetfacility. We conclude that the totalit, of circuim-( milneali 7ral..a al /, ,i 21, 2 NI RB 62tH ( 19-7) ( harlrnian I 1lilllCwould haxe affirmed the Regionnal I)lre. or', fiinding thait he pct tol nd-[,isingle-lc alion urnit AlN ilPPrp prriteC Hi adhered io thst p-rillon but .Vrce,that the -mplo\er's condruct requires that the elecilo be sel asidestances demonstrates that the desire of Smith to"know what was going on in the Company" was areiteration of his earlier concern that Francis tell himabout the union activities of fellow employees. Ac-cordinels. we find that Supervisor Smith's solicita-tion of surveillance was in violation of Section 8(a)( 1of the Act.4. 1The Respondent excepts to several of the Ad-ministrative l.aw Judge's evidentiarv rulings duringthe hearing. The Respondent contends that the Ad-ministrative Law Judge prejudiced the Respondent'sdefense by improperly excluding an affidavit andstatement containing prior inconsistent statements.which the Respondent sought to introduce into evi-dence for impeachment purposes. The Respondentrequests that the Board reverse the AdministrativeLaw Jude's ruling and admit these statements.Tlhe Administrative law Judge rejected thesestatements because (I ) there was an "insufficientfoundation," referring to the need for demonstratingthat the circumstances under which the statementswere taken were such that the statements are worthyof belief: and (2} there was no showing that the priorstatements constituted a substantial change of posi-tion on a material issue of fact.An examination of the record demonstrates thatthese prior statements do. in fact, contain sufficientchanges in position on material issues of facts to war-rant admission into evidence. With regard to the Ad-ministrative L.aw Judge's contention that these state-ments were inadmissible because of the manner inwhich the statements were given, that contentiongoes to the weight of the evidence as opposed to itsadmissibility. Thus, the Administrative Law Judgeimproperly excluded the Board affidavit and the em-plosee statement taken by the Respondent's attorneyas evidence of prior inconsistent statements. We haveconsidered these prior inconsistent statements to de-termine if then warrant a reversal of the Administra-tive l.aw Judge's credibility or other findings con-cerning these two witnesses. We note that the Boardaffidavit is not completel? dispositive of the issue ofcredibility,. particularly where, as here, the employeedid not draft the document and failed to give it closescrutiny prior to signing it. Similarly, the employeestatement given to the Respondent's attorney wasnot completely dispositive of this emploee's credi-bilit3since the emploee did not draft the statement.or closelx scrutinize it prior to signing it. and at thehearing the employee stated that the attorney seemedto be trying to put words into her mouth when thestatement was taken. Considering these statementsalong with the entire record. we conclude that nochange in the Administrative l.aw Judge's credibilityor other finding is justified.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The Respondent excepts to the AdministrativeLaw Judge's refusal to order the production of EqualEmployment Opportunity Commission affidavits notin the possession of the General Counsel.The record establishes that employees PaulaHampton and Joyce Williams filed charges with theEqual Employment Opportunity Commission (here-inafter the EEOC) alleging that their respective ter-minations were racially motivated and that each ofthese employees provided the EEOC with a state-ment concerning their respective discharges. At thehearing, the Respondent requested that the GeneralCounsel produce these statements in accordance withthe Jencks Act, 18 U.S.C.A. Sec. 3500. Relying onSection 102.118 of the Board's Rules and Regula-tions, Series 8, as amended, the Administrative LawJudge found that he only had the authority to "orderthe production of any statement (as hereinafter de-fined) of such witnesses in the po.session of the generalcounsel which relates to the subject matter as towhich the witness has testified." (Emphasis added.)Contending that this ruling was improper and preju-dicial, the Respondent urges that, since the EEOCaffidavits in question were not produced, the directtestimony of Hampton and Williams be strickenfrom the record.6The EEOC affidavits were not in the possession ofthe General Counsel at the hearing, and prior to thehearing the Respondent did not request that theGeneral Counsel or the National Labor RelationsBoard procure those statements for the use of theRespondent at the hearing. The Respondent alsofailed to subpena the EEOC for the affidavits, eventhough it was fully aware that charges had been filedby these individuals with the EEOC. In any event, asboth of these individuals were found to have beendischarged for cause, the Respondent has failed toshow that it was prejudiced by the AdministrativeLaw Judge's ruling concerning the two affidavits re-lating to the circumstances of their discharge. Underthe circumstances of this case, we have no hesitationin holding that the Administrative Law Judge's refus-al to order the production of the affidavits was notprejudicial.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Trail-ways, Inc., Dallas, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:I. Insert the following as paragraph l(d) and relet-ter the subsequent paragraphs accordingly:"(d) Soliciting surveillance by employees of otheremployees' union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.I I s I t:R I HER ORDI Ri) that the election held onOctober 28, 1977, in Case 16-RC-7476 be, and ithereby is, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]See ailr l .hln,ii trlu mi. t .335 I 2d 7491 ( A 9. 1964) I'he court heldhat the Board erred Ir not producing statements "sought onl5to the extentthat thes rela.ted to the subject matter of this public testimon " Id. at 755.APPENDIXNo ll(E To EMPI.OYEESPosrili) B't ORDE R OOF FTHN AIIOiNAI LAB()R RIILAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated andwere given the opportunity to call witnesses, examineand cross-examine witnesses, and to present evi-dence, it has been found by the National Labor Re-lations Board that we have violated the National La-bor Relations Act. We have been ordered to stopsuch activity, to post this notice, and to abide by itsterms.Wi wl.i. xiOi interrogate our employees con-cerning their interest in or activity on behalf ofInternational Union of Operating Engineers,Local 714, AFL-CIO, or any other labor organi-zation.WE WiL.L NOI solicit surveillance by employeesof other employees' union activity.Wi, W\II L NO'i threaten our employees with dis-charge, plant closure, or other loss of benefitsbecause of their interest in or activity on behalfof the above-named Union, or any other labororganization.Wi wI.iL NO promise wage increases to ouremployees in order to get them to stop their ac-tivity on behalf of the above-named Union, orany other labor organization.W: W itl.. NOr tell our employees that it wouldbe futile to select the above-named Union orany other labor organization, as their collective-bargaining representative.Wi wV iii NOi discharge or otherwise discrimi-nate against employees because of their interestin or activity on behalf of the Union.W ii wu.l. N'oi grant benefits to our employees656 FRAILWAYS. INC.in order to persuade them to stop their acti\iton behalf of the above-named Union, or anNother labor organization.WF Wllt NOT in any other manner interferewith, restrain, or coerce our ermploNees in theexercise of their rights guaranteed them h\ Sec-tion 7 of the National Labor Relations Act. asamended.WE WILL offer Paula Wells immediate and fullreinstatement to her formerjob or, if that job nolonger exists, to a substantially equivalent posi-tion of employment, and wt w iii make herwhole for any loss of wages or benefits she maNhave suffered as a result of the discriminationagainst her. with interest.Our employees are free to engage in union activitNon behalf of any labor organization. or to engage inother concerted activity for their mutual aid or pro-tection, or to not to do any of these things.TRAIL.AYS, IN(DECISIONSTATEMENT OF ltiE CASE-JAMES L RosE. Administrative Law Judge: The issuesraised by the consolidated complaint in the CA cases. andthe answer thereto, were heard before me on August 30through September 2, 1977.' On motion of the GeneralCounsel. concurred in by the Respondent. Trailways, Inc..2and Charging Party, objections to conduct affecting theresults of the election held on October 28, in Case 16 RC7476, and the challenged ballots, were consolidated withthe consolidated complaint herein for hearing and deci-sion. The reopened hearing was held in Dallas. ITexas. onJanuary 10, 1978.In brief, the General Counsel alleges that the Respon-dent engaged in certain activity violative of Section 8(a)( 1)of the National Labor Relations Act. as amended. 29U.S.C. § 151, er seq., and discharged five employees anddenied one a promotion in violation of Section 8(a)(3).While admitting the discharges, the Respondent deniesthat they were motivated by the employees' union activityor in any other way were proscribed by the Act. The Re-spondent generally denies having engaged in any other un-lawful conduct.The Respondent's unlawful conduct is alleged to havetaken place between March 15 and June 20. The petition inCase 16-RC-7476 was filed on March 24. Pending theBoard's determination of the scope of the unit. an electionwherein the ballots were impounded was held on June 17.It was ultimately determined by the Board that the unitpetitioned for was inappropriate, the ballots were ordereddestroyed, and the Regional Director was instructed toconduct an election among the employees in the unit foundIAll dates are in 1977 unless other'ise Indicated.2 The Respondent's name appears ais anended at the hearingappropriate. ( ontincnlal Trailswars. Inc.. 232 NLRB 6281977)I he election was held on October 28, the tally of ballotsshoing that of an approxim.atels 350 eligible voters. therewere 134 votes cast for the Petitioner. 154 votes castagainst an! participating labor organization. I void and 35challenged ballots. 23 bh the Board's agent of individualswhose names were not on the eligibility list. and 12 by thePetitioner. Both parties filed objections to conduct affect-ing the results of the election.At the hearing on January 10. 1978. the Petitioner with-drew its challenges, and announced that it would present noevidence concerning the Board's challenges. concedingthat thes should be sustained except for the five individualswho were named in the consolidated complaint as havingbeen unlawfull` discharged. Based upon this, counsel forthe Emplover stated that the Employer's objections weremoot. and his motion to withdraw them was granted. Fi-nall,. the Petitioner stated that it would present no evi-dence concerning its objections other than that which wasoffered at the hearing concerning the allegations in theconsolidatted complaint.At issue. then. is certain activity engaged in by the Re-spondent between March 15 and June 20. including thefive dischargees. Such of this activity as occurred subse-quent to March 24 the Petitioner contends is conduct af-fecting the results of the election on October 28. For rea-sons detailed iifra. the Employer contends that no actsoccurring before September 29 (the date of the Board'sdecision) or June 17 (the first election) should be consid-ered in ruling on the objections.Based on the record as a whole, including my observa-tion of the witnesses, briefs and arguments of counsel andother representatives. I hereby make the following:I INI)IN(iS Of: F( cl kNI) CoON(.' USIONS OF LAWI J RISD)I riONThe jurisdictional facts are conceded, and as indicatedabove. the Board has in fact asserted jurisdiction over thisemployer. I accordingly find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(2), (6). and (7) of the Act.II ti I ABOR ()R(iANIZA110N INVOLVEDInternational Union of Operating Engineers. Local 714,AFL CIO (herein the Union), the Charging Party in thecomplaint cases and the Petitioner in the representationcase, is admitted by the Respondent to be, and I find is, alabor organization within the meaning of Section 2(5) ofthe Act.I111 1Hiii1 1 (; 1) t Ni AIR I ABOR PRA( TI( ESA. Firctual BackgroundThe Respondent's main corporate headquarters is locat-ed at 1500 Jackson Street. in Dallas. Texas. There are ap-proximatelN 165 employees at the Jackson Street facility657 DELCISIONS OF NATIONAL LABOR RELATIONS BOARDwho are included in the unit found appropriate by theBoard in Continental Trailnwavs, Inc. supral. There are be-tween 170 and 190 unit employees at the Logan Street fa-cility.On March I 11, the organizational activity began with Lo-nita Munoz' going through the phone-book yellow pages tofind a union to contact. She picked the Union and called tomake arrangements to talk to a business agent. She metwith Business Agent Charlie Benson March 14. who thenhad a general meeting with employees on March 15. There-after, there were a number of meetings of employees withBenson at the Fair Park Restaurant. approximately I milefrom the Logan Street facility. These meetings were gener-ally held at noon. Throughout March, April, and May. anumber of employees signed authorization cards: therewas general talk in support of the Union at the Respon-dent's facilities and normal organizational activities.On March 24, the Union filed a petition seeking an elec-tion in a unit of employees at the Logan Street facilityonly. The Respondent petitioned for review of the Region-al Director's decision directing an election in this unit, ar-guing that the only appropriate unit included also the Jack-son Street employees.As indicated above, the Board directed that an electionbe conducted in the Logan Street unit, but that the ballotsbe impounded pending determination of the unit in ques-tion. This procedure, incidently, predated by some monthsthe Board's newly adopted vote-and-impound procedureand is, apparently, the first case in which such a procedurewas used. In any event, following the election of June 17,the Board entered its decision and an election was held onOctober 28 with the results set forth above.On March 18, Mary Joyce Williams and Pamela Hamp-ton were discharged because, according to the Respondent.they had excessive absenteeism. Similarly, on April 15, De-lilah Hubspeth was discharged for excessive absenteeism aswas Kathy Coleman on June 10. On June 9, Paula Wellswas discharged because of "insubordination." These dis-charges are alleged to have been in violation of Section8(a)(3) of the Act. Also alleged violative of Section 8(a)(3)is the Respondent's failure on June 20 to promote DarlaHalford and the probation of Janise Willson. Darla Hal-ford, and Sylvia Cedillo on April 7.B. Analvsis and Conclusion.sI. The alleged 8(a)(I) activitya. InterrogationOn March 14, Allen Basham, the express accountingmanager. approached Lonita Munoz and told her that hewanted to talk to her in the garage. They went to the ga-rage and ultimately to the parking lot, during which timeThe appropriate unit was found to heAll office clerical empioNees emplosed b) the l.mploher a;l its ,.il tiscat 2801 Logan Street and 15(X) Jackson Street. I)allas I exas. addrce,,.including group leaders., excluding all other emplosees including tech-nical employees, professional emplosees. guards and %,atchmen landsupervisors as defined in the Act.they had a discussion about the union activity. Amongother things, Basham asked her, "How far have you gottenwith the Union?" He went on to state that he needed toknow what the employees' complaints were and she toldhim.Although admitting the conversation with Munoz in thegarage and parking lot on March 14, Basham generallydenied making any of the statements attributed to him byMuno,.The conflict between Munoz and Basham I resolve infavor of Munoz' version. I was impressed with her straight-forward demeanor and generally felt that she was a morereliable witness than Basham. In addition, given that thisconversation took place on the very day of the first groupmeeting of employees with the business agent at noon, andthe fact that Basham was unable to explain the necessityfor talking to Munoz in the garage or parking lot eventhough admitting to having done so, I conclude that thereis a high probability that Basham's purpose in talking toMunoz was to discuss the Union. I accordingly concludethat Basham did in fact interrogate Munoz on March 14 inviolation of Section 8(a)( ) of the Act.Similarly,. on March 18, Basham asked group leader San-dra Clark how they were doing, to which she responded,"Fine. Evseryone in your department has signed a unioncard." And a few days later Basham asked how they weredoing downtown. She answered. "Fine. We have all weneed." While these questions are somewhat ambiguous,Basham's interrogation of Munoz and his knowledge ofunion activity both before and after his conversations withClark lead me to conclude, in spite of his denial, that he infact did interrogate ('lark as alleged, if not on March 24.on two occasions in late March.4On March 23. Ronald Smith. the assistant office manag-er in charge of personnel at the Logan Street facility, calledKathy Francis to his office. During this conversation heasked her, among other things. "questions about what wasgoing on with the union." They then embarked upon ageneral conversation concerning the union activity and theeffects that it would have on the employees. I credit Fran-cis, because of her generally trustworthy demeanor, overSmith's generalized denial. I conclude that in the mannerindicated he did, in fact, interrogate an employee in viola-tion of the Act.In mid-March, then supervisor Jim Dodd called PamelaHampton into the lunchroom and talked to her about theUnion. During the conversation he said "Pamela. are youfor the union?" She told him yes, and they contineud theirdiscussion about the Union.Dodd is no longer employed by the Company, havingbeen terminated, apparently, along with some 450 salariedemployees as an economy move instigated by the new pres-ident. J. Kevin Murphy.In any event. Dodd was not subpenaed either by theGeneral Counsel or the Respondent to testify, andHampton's testimony concerning his statements to herstand undenied on the record. In addition to this, I general-4 lhc ittcrro tilion ,f ( lark I, Blashairn t alleged in the compl.aint toh;lc i,.kcii pl.ice 01 \a.rch 24 this iS a. n inimgnificant variation from theplcedirigs. and I dio iot hehl.ie thii the Respondent was prejudiced in theprepallrltlon of its defensec658 TRAILWAYS, INC6ly credit the demeanor of Hampton and conclude that, infact, Dodd did make the statements attributed to himaround March 14 or 15. By this the Respondent violatedSection 8(a)( I) of the Act.Similarly. on April 5. Dodd initiated a discussion withPaula Wells, asking her if she had signed a union card andgenerally discussing the Union and his animus towards it.Again, Wells' testimony concerning Dodd's interrogationof her stands undenied on the record. In addition I general-Iy credit Wells' testimony in this matter and conclude thatDodd did interrogate her as alleged in violation of Section8(a)( ) of the Act.b. Assignment of extra wrorAIt is alleged that on or about March 16 Jim Dodd as-signed to Hampton extra work in order to force her todisavow the Union. Hampton did testif, generally thatabout this time Dodd watched her and that. "I started get-ting all different work." Such is the sum of Hampton'stestimony with regard to this allegation. In spite of the factthat it stands undenied on the record. I find that this isinsufficient to base a finding of the violation alleged.Hampton's testimony is simply too vague and general tosupport a finding that the Respondent interfered with em-ployee rights in the manner alleged Accordingls I shallrecommend that this allegation be dismissed.c. Threat of di.ihcargcAt the time Dodd interrogated Hampton concerningwhether she had signed a union card on or about March14. he also told her, "Don't vou know that N.ou could loseyour job for messing around with the union?" I find thatsuch a statement by a supervisor to an employee followinginterrogation of that employee's union activit, is a clearthreat in violation of Section 8(a)( ).It is alleged that during Dodd's April 7 conversationwith Wells and Gibson, he threatened to discharge thembecause of their activity on behalf of the Union. While Ifind from their undenied and credited testimony that Doddin fact did discuss the Union and their union activitN withthem on that date, there is nothing in the version of eitherto suggest that he threatened to discharge them. There wasinterrogation, supra, and the promise of a wage increase,noted below. However I do not find that there was a threatof discharge and accordingly will recommend that this alle-gation of the complaint be dismissed.It is also alleged that on or about May 19, Smith dis-cussed the matter of union activity with Wells and Gibsonduring which conversation in his office he stated amongother things, "Paula you can be fired for soliciting unionmaterials within the building." And he told her, "Paula.don't ever let me catch you because you will organize onthe sidewalk."Smith generally denied the statements attributed to himin this regard, although admitting that the conversation didtake place on the date indicated. I credit Wells' version andfind that Smith did make statements to the effect testifiedto by her. These statements I conclude amount to a threatof discharge of an employee for engaging in protectedunion activity and are therefore violative of Section 8(a)(I)of the Act.While I do not find this specific allegation set forth inthe complaint, the matter nevertheless has been fully liti-gated and in any event falls within the general allegationsof unfair labor practices involving Smith. Accordingly, anorder remedying this is warranted.d. Soliciting siurseillance of others union activitvIt is alleged that on or about June 10. Smith offeredemployees benefits to solicit their surveillance of other em-ployees' union activit. This allegation relates to the timeon or about June 10 when Smith told Kathy Francis thatthe job of confidential secretary to him was available andwanted to know if she was interested. She testified that healso said something to the effect that he wanted to knowwhat was going on in the Company. While it is possible tointerpret this testimony as a promise of benefit amountingto interference with employees' Section 7 rights. I do notbelieve that such an interpretation is necessary or that find-ing a violation in this regard is warranted on the state ofthe record here. Francis' testimony tying in the discussionof another position, the offer of which does not seem un-reasonable under the circumstances, with "what is going onin the compan)'- is too vague to support finding a violationof the Act Accordingl.- I will recommend that this allega-tion he dismissed.e. Promnise of wagec increasesIn mid-March. as noted above. Jim Dodd interrogatedPamela tlampton. during which conversation he had askedher if she had signed a union card and advised her that shecould be discharged for "messing around with the Union."Also during this conversation Dodd told her, "Well, if youforget about the union, there will be some new machinescoming in" indicating, she thought, that she would be ableto make more money. In the context of his interrogationand threats, I find that this statement by Dodd did amountto a promise of a wage increase in order to encourage em-plosees not to support the Union. By its supervisor makingsuch a statement, the Respondent violated Section 8(a(l1)of the Act.Although somewhat unclear from the record, on March25 or April 5. Paula Wells had the conversation with Doddwherein he interrogated her concerning her activity on be-half of the Union and during the conversation advised herthat there was a supervisory position open, for which hewould consider her. During this conversation Dodd, "toldme that I would get a raise sooner through him that Iwould through a union." This, in the context of discussingher wage increase (Wells was to reach the top of her wagescale on June 1), along with suggesting to her the supervi-sory jobh. I find implicitly was a promise of a wage benefitin order to discourage union activity. The Respondenttherebs siolated Section 8(a)( I).During earls June. Robert M. Murphy. vice president ofindustry relations, held a series of meetings with groups ofemploy ees during which, admittedly, he attempted to influ-ence them against the Union. While Murphy denies that he659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid anything during these meetings which could be con-strued as an unlawful threat or promise, I find that in therespects set forth he did.Of course an employer may discuss his objections to aunion with employees and give specific views about a par-ticular union. However, an employer is not required to doso, and such statements as are made during an antiunioncampaign by an employer must strictly adhere to permissi-ble bounds. Thus as the Supreme Court said in N. L.R. B. v.Gissel Packing Co., Inc., 395 U.S. 575, 617 (1969):Any assessment of the precise scope of employerexpression, of course, must be made in the context ofits labor relations setting. Thus, an employer's rightscannot outweigh the equal rights of the employees toassociate freely, as those rights are embodied in §7and protected by §8(a)( ) and the proviso to §8(c).And any balancing of those rights must take into ac-count the economic dependence of the employees ontheir employers, and the necessary tendency of theformer, because of that relationship, to pick up intend-ed implications of the latter that might be more readi-ly dismissed by a more disinterested ear.While memory of the precise words uttered some monthsbefore one testifies is at best difficult, I am neverthelesspersuaded that on balance the testimony of Wells andother employees, infra, concerning the general tenor ofMurphy's statements during these meetings were as theytestified. Such included an unlawful threat to close. Thus.at his April 6 meeting Murphy stated:[T]he only obligation the company has is to sit downand meet with a union, that they did not have to nego-tiate or agree upon anything.He also said that the company could shut down andmove to another location. He referred to a handbillthat had been passed out previously by the in-plantcommittee about a rumor of being transferred toMemphis, Tennessee, saying that if you voted yes, thisrumor could become a fact. And he used Farrah Man-ufacturing as an example.I specifically do not credit Murphy's denial that he madethese statements in the general matter testified to by Wells.I conclude that during his June 6 meeting Murphy didmake an implied threat that in the event the employeesvoted for the Union, the office would be closed. The factthat Murphy is an attorney and has some credentials inlabor management relations does not persuade me that hewould not, could not, or did not make the statements at-tributed to him.Margaret Carrigan testified that during Murphy's meet-ing of June 1, when one employee asked if the building atLogan Street could be closed, he stated, "Yes, it could be."Carrigan then asked if it was not against the law to closethe building during union activity and Murphy stated,"''No,' it didn't make any difference, that if the companywas not making any money, that they would close our loca-tion."Such a statement is susceptible of a lawful interpretationas a permissible statement by an employer during an an-tiunion campaign. However, such is also susceptible to thereasonable interpreation by employees hearing it that re-gardless of the law, the Respondent could and might wellclose its Logan Street facility. By this statement, I find thatMurphy threatened employees in violation of Section8(a)( 1 ).f. Threat to tap telephonesDuring the June 6 meeting, it is alleged tha Murphy fur-ther threatened employees with putting taps on telephonesin order to monitor their personal calls. Murphy and Smithagree that the subject of tapping telephones came up, butboth contend that it was Wells who first used the word"tap." Wells, on the other hand, testified. I believe credi-bly. that it was during Murphy's discussion of the give-and-take in negotiations that he suggested the Companymight demand that employees not use company telephonesfor personal calls. He said that such would be written intothe contract and monitored.While I generally credit Wells' version over that of Smithand Murphy in this regard, I do not find it the type ofthreat which would be violative of Section 8(a)(l). EvenWells' version is in the context that this is the type of itemwhich could be demanded during negotiations and whichcould conceivably make its way into a finalized collective-bargaining agreement. Murphy did not threaten to tap orotherwise monitor telephone conversations in order to dis-courage employees' union activity. Accordingly I find thatthis allegation has not been sustained.g. General threatIt is alleged that on March 17, Supervisor Jessie Horn-buckle made a generalized threat to Hampton by stating,"'I hate to see the union messing up so many girls." Horn-buckle denies that he made this statement.Since there is a direct conflict concerning whether or notthis statement was made to Hampton, a credibility deter-mination is required which I resolve in favor of Hampton,principally on her demeanor. The connotation of the words"messing up" is that of an adverse effect on employees,particularly in the context of other interrogation of Hamp-ton concerning signing a union card and the like. Thisstatement by him did amount to a generalized threat inviolation of Section 8(a)(l).h. Futility of selecting the UnionFranics' testimony concerning her March 23 conversa-tion with Smith, among other things supra, includes:He said he couldn't understand why we wanted aunion anyway because the company wouldn't give usanything, and when we went to negotiations we had togive something to get something and that the companycould start us at around $2.00 an hour and the unionwould ask for three times that much and we wouldend up getting less than what we were making at thepresent time.As in other respects, I credit Francis' version of this con-versation in this respect over Smith's general denial. I find,660 TRAIL WAYS. INCas alleged by the General Counsel, in this statement theconcept that it would be futile for employees to vote for theUnion. Such. in the context of the Company's general an-tiunion campaign, is clearly violative of Section 8(a)( 1)Similarly, during the April 5 conversation Clark hadwith Basham, he told her. "The Company will start bar-gaining at about $2.00 an hour and the union will startbargaining at about $5,00 or so an hour and the figure thatwould be arrived at would be in between and it will be lessthan what you are making now." In the context ofBasham's other statements to Clark concerning the unionactivity, I find this contained the idea that it would befutile for the employees to vote for the Union. The Respon-dent thus violated Section 8(a)(1). In finding this violation.I specifically credit Clark's version of the substance of theconversation over Basham's general denial.It is also alleged that attorney Murphy on June 1. andGene Miller on April 19, respectively to employees Carri-gan and Medellin made statements indicating the futility ofselecting the Union. I find nothing in the testimonx ofthese two employees concerning the events alleged to sup-port the General Counsel's contention in this regard. TIheseallegations should therefore be dismissed as not being sup-ported by the evidence of record.i. Threats of loss of henefitsAlso in the March 23 discussion with Francis, Smithstated that as a result of negotiations "we would end upgetting less than what we were making at the present time."Such clearly is a threat of loss of benefits in order to dis-courage employees' union activity. Smith thus violated Sec-tion 8(a)(1) of the Act. As indicated above. I do creditFrancis' testimony concerning the substance of this con-versation over Smith's general denial.Similarly in the conversation between Clark and Bashamon April 5, as Basham was indicating the futility of em-ployees selecting a union, he also told her that as a result ofnegotiations the employees would end up making "lessthan what you are making now." This, in the context of theantiunion statements by Basham, amounts to a threat inviolation of Section 8(a)(1).j. Grant of' benefitsThe General Counsel alleges that the Respondent madecertain physical improvements at the facilities here in-volved and distributed T-shirts to any employee who want-ed one after the advent of union activity. all in violation ofSection 8(a)(l).J. Kevin Murphy testified that one of the things that heordered to be done upon taking over as president in Janu-ary, and having personally inspected the facilities not onl,in Dallas but throughout the country, was that certainphysical improvements should be made so that employeeswould have safer, better, and more desirable places inwhich to work. Murphy when on to state that plans con-cerning the improvements complained about by the (jener-al Counsel at the Logan and Jackson Street facilities wereat least in the discussion stage prior to March I the be-ginning of any union activity. I credit Murphy. His generaldemeanor was positive. His testimony is both unrebuttedand reasonable. I find that in fact the physical improve-ments to these facilities which the General Counsel con-tends were undertaken in order to influence employees,were in fact initiated before the Company had any knowl-edge of union activity. I conclude therefore that the Com-pan) did not violate Section 8(a)( ) by initiating the phvsi-cal iimprovements to the Logan and Jackson facilities.The same howev.er is not true with regard to distributingthe T'-shirts. Although the Respondent contends that theT-shirts were worthless and therefore distribution of themto the employees could not he violative of the Act, I con-clude otherwise.During the time in question. Jeff Lewis was the person-nel administrator for employment. He testified that onApril 19. he found a large box of T-shirts in the storeroomwhich were leftover from an "in-house" advertising cam-paign. On the front of the T-shirts is written, "We AreTeaching The Old Dog New Tricks." On the back. "Trail-vavs Ihe Best Bus Going."Lewis testified that this advertising campaign, the es-sence of which was a put-down of Trailways' major com-petitor, had been stopped in the fall of 1977, yet by mistakethe advertising agency had ordered the T-shirts. Thus theT-shirts were delivered in February and put in the store-room I ewis found them and determined they should notbe thro,wn awa' and could be put to some good use. Heaccordinely took them from the storeroom to his office andwhen employees on the elevator asked if they could haveone. he decided to pass them out to any employee in thecorporate offices who wanted one.Specificall. L[ewis through Smith undertook to offereach emploece at the l ogan Street facility a free T-shirt.IThis occurred on April 22. at a time when Lewis and Smithknew of the organizational activity.The Company basically contends that since these T-shirts had been ordered by mistake and were of no value tothe (Company, they were therefore worthless. Thus in pass-ing them out to employees no benefit was given. I concludethat being of no value to the Company and being worthlessare not the same thing. The T-shirt is clearly a thing ofvalue, if only a few dollars. To receive one is clearly abenefit. The Respondent knew of the employees' organiza-tional campaign at the time the T-shirts were distributed. Itwas not required to distribute the T-shirts when it did andindeed could have just as easily not done so. Even if Lewis'attempt was benign. I nevertheless conclude that by offer-ing the T-shirts to every employee in the bargaining unit(both the l.ogan and Jackson Streets employees were in-cluded) in the midst of the organizational campaign, theCompan!. violated Section 8(a)( I).2. The 8(a)(3) allegationsa. The dischargesSIhe General Counsel contends that the Respondent dis-charged Williams. Hudspeth. Hampton. Coleman, and'Wells because of their union activity in violation of Section8(a)(3) of the Act. Respondent contends that it was notunlawfully motivated Rather. all were discharged for661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause-Williams, Hudspeth. Hampton, and Coleman be-cause of their excessive absenteeism, and Wells for insub-ordination.It is elementary that the Respondent can discharge itsemployees for good reason, bad reason, or no reason at all,provided that it is not motivated in part by the employee'sunion or other protected activity. Since the General Coun-sel has the burden of proof in this matter, and since unlaw-ful motive is critical to a finding of a 8(a)(3} violation, theGeneral Counsel must establish that the Respondent actedat least in part with a proscribed motive.Protestation of innocence by the Respondent's princi-pals is not determinative of this issue nor is the lact ofdirect evidence of unlawful motivation. Indeed, proof ofunlawful motivation may be accomplished by circumstan-tial evidence, and inferences of motive are permitted. Shat-tuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466 (C.A. 9, 1966).While an employer may discharge an employee for a badreason or no reason, the reason advanced for the dischargeis one of the facts to be taken into consideration in de-termining whether the discharge was unlawfully motivated.Thus, where the reason advanced is not rational, suchtends to be evidence that the true motive lay elsewhere.The corollary of this is that where the cause of dischargeappears reasonable under the circumstances, such tends tonegate the inference of unlawful motive.Similarly, disparity of treatment is a factor tending toprove unlawful motive. Uniformity tends to negate such aninference. For instance, the General Counsel contends thatemployees were given more severe discipline for absentee-ism after the advent of union activity than had been thecase before.Basically, the General Counsel contends that these fiveemployees were singled out by management because oftheir known union activity and were treated disparatelyfrom others. Thus, I must conclude that their dischargeswere precipitated by their union activity.It should be noted however that simply because oneevent follows another chronologically does not imply acausal connection between them. Thus, union activity ofan employee followed by his discharge does not itself provethat the discharge was the result of a motive proscribed bySection 8(a)(3). See, e.g., Kawasaki Motors CorporationUSA, 231 NLRB 1151 (1977); Deven l.ithographers. Inc.,224 NLRB 648 (1976). Here, I conclude from the totalitNof the record that the General Counsel has not sustainedhis burden of proving that Williams, Hudspeth, Hampton.or Coleman were discharged in violation of the Act.I find that they all were discharged for excessive absen-teeism and that each had been warned or put on probationprior to the advent of the union activity because of herpoor attendance. I further note that none of these fourindividuals was a particularly active supporter of theUnion, even though each did sign an authorization cardand each did attend one or more meetings of employeesaway from the Company's premises. In this respect it isnoted that there were other much more active employeeson behalf of the Union, whose activity was well known tothe same supervisors who discharged these four.Joyce Williams was hired on August 18, 1975. On Juls26, 1976. she received an employee counseling report whichstated in part, "Our records shows that M. Joyce Williamshad been absent for 16- 1/2 days of I 1I mos. [sic]." She waswarned about her excessive absenteeism. She was againevaluated on October 18, 1976, with a notation, "For theperiod of Jan. I. 1976 to Aug. 18, 1976, this employee hasbeen absent for 21 days." Such was considered excessiveand she was put on probation with the notation, "and if herattendance fail to improve, she will be terminated. [sic]" 5Williams attendance was somewhat better through No-vember and December, but in January and February shewas off 7 full days and I one-half day. On March II shemissed 4-3 4 hours and on March 18 all day. Hornbucklethen determined to discharge her.Apparently to establish that she was discharged forunion activity, Williams testified that on March 15, Smithasked her if she signed a card, she said she had, and hesaid. "Did you know that you would get fired for signing aunion card?" This statement was not alleged to be violativeof Section 8(a)( ) and was offered only to show animusand company knowledge of her union activity.Given Williams basically unreliable demeanor, plus thefact that she also testified that she was not at work onMarch 15 or 16. I conclude that this conversation withSmith did not occur. I further note that nothing resemblingthis conversation was included in her first affidavit, eventhough she admitted that she was asked if such conversa-tions had taken place.I further do not credit Williams because of her very posi-tive but clearly incorrect answers concerning her absentee-ism record and the fact that she had been given warningsconcerning this problem long before that advent of theunion activity. Finally. with regard to other matters, partic-ularly including whether or not she filed a charge with theEqual FEmployment Opportunity Commission, her answerswere evasive.On the record as a whole I conclude that Williams'union activity was very limited. Such as she engaged in wasnot known to the Respondent's supervisors prior to herdischarge, and her discharge was in keeping with theCompany's policy to discharge individuals for excessiveabsenteeism defined as more than 5 days in 6 months..inrebutted business records of the Respondent establishenforcement of this policy prior to the advent of unionactivity. Thus from March 1976 to March 1977, 10 employ-ees were discharged for excessive absenteeism and others,who had the same problem, quit voluntarily.In the discharge of Williams there is no evidence of dis-parate treatment or any particular basis for concludingthat her discharge wsas not for cause. It was therefore not aviolation of the Act. Federal-Mogul Corporation v.,V.L.R.B., 566 F.2d 1245 (C.A. 5, 1978).Pamela Hampton was also discharged by Hornubckle onMarch 18. She was hired in August or September 1976.During the course of her employment she was given writ-ten warnings on three different occasions concerning herexcessive absenteeism, including a probation on October18. 1976. On December 1, 1976. an employee counselingI llihllT adalntl:ll denied hai ll reteCled the O()ctober 18 ealuaion.aI denial I disrted t I do not heliee, as she laims. that her signature ,asforged.662 TRAILWAYS. INCreport noted. "Continued absent [sic] and tardiness willmerit immediate termination." Company records show thather attendance did improve in January. but neverthelessshe was not given a merit increase. From January 6 toMarch 16. she missed 5-1/2 days which, according to theCompany's policy, was excessive.As with Williams, there is no real evidence that Ilamp-ton was an active supporter of the Union, that her unionactivity was known to management, or that she was treateddisparately. In view of her poor attendance record and thewarnings to her prior to the advent of the union activity,. Icannot conclude that when she was absent in the week ofMarch 16 and discharged on March 18, Hornbuckle actedwith discriminatory motive.Delilha Hudspeth was hired on December I. 1976. anddischarged on April 15. On March 10, she received an em-ployee counseling report which states, in part. "DIelilah ishaving difficulty in meeting the dept. and company volumeof production and attendance standards respectively."Thereafter she was absent on March 18, 25. and 31. andApril II and 12 and was discharged the Friday of thatweek, on April 15. for excessive absenteeism. She also re-ceived a second apprisal on April 4, indicating that shecontinued to have trouble meeting production and atten-dance standards and therefore was not granted the wageincrease due her on April 1.With Hudspeth. as with the others who were dischargedfor absenteeism, the General Counsel contends that theRespondent's motive was necessarily pretextious becausethe absences were "excused." Her husband was convalesc-ing from a heart attack, thus she was occasionally requiredto be off work to attend to him. On these occasions shewould call in and tell her supervisor that she would beabsent and the reason. Williams and Hampton normallyalso called in. General Counsel contends since the absenc-es were therefore "excused," they could not be dischargedfor excessive absenteeism.The Respondent maintains that whether or not anemployee's absence on a particular day is excused is notreally material to the question of whether or not when anemployee misses too many days of work, such is excessiveThe Respondent contends, and the evidence shows. thatthe only distinction between an excused and unexcusedabsence is an employee off for 3 days without notice isthen considered to have quit, and termination papers areimmediately executed, whereas an employee who has beenexcused is not considered to have quit after 3 days. Never-theless, "excused" absences are taken into considerationwhen determining whether or not to discipline or dischargean employee because of excessive absenteeism. I'hus thefact that the Company knew Hudspeth was absent on thedays she was and why, does not mean that her poor atten-dance record could not reasonably be the basis for disci-pline (withholding a pay increase) and discharge. It doesnot appear from the record that Hudspeth was treated dif-ferently than any other employee prior to the union activi-ty or nonunion employees after.Kathy Coleman worked in the mailroom at the JacksonStreet facility. She was hired on June 20, 1976. and dis-charged on June 10 because of excessive absenteeism.David Bayless took over as supervisor of the JacksonStreet mailroom from Raymond Crowder when Crowderxwas discharged on April 15 as a result of the economy cutback. Crowder. who was subpenaed to testify by the Re-spondent, stated that he did not have any discussion con-cerning the Union with Bavless nor specifically did he ad-vise Bayless that Coleman or any of the other employees inthe mailroom had told him that they had signed authoriza-tion cards. I found Crowder to be a credible witness andinasmuch as he has no interest in the outcome of this litiga-tion. I believe he is generally trustworthy.Similarly, Bayless testified that he did not have any dis-cussion with Crowder concerning the union activity of spe-cific employees nor did he know that Coleman had signedan authorization card prior to the time he discharged her.Nor is there an' evidence that ('oleman's union activity,which was minimal at best. was known to Bayless prior tothe time of the discharge.In the 2 months that Coleman was under Bayless in themailroom. she missed 5-1 2 days. Given the lack of proofor reasonahle basis to infer that Bayless knew that shesigned a card, that her absenteeism rate was excessive ac-cording to C(ompany standards, and that her discharge wasnot disparate treatment. I conclude that the General Coun-sel has not established an unlawful motive. Accordingly. Iconclude that the General Counsel has not sustained theburden of proving her discharge was violative of SectionX(a)(3).Paula Wells had worked for the Respondent approxi-mately 6 years and was one of the leading supporters of theUnion. a fact well known to her supervisors. The Respon-dent contends. nevertheless, that she was fired. not for herunion activitv, but because she was insubordinate to Smithon June 9The events leading to Wells' discharge began with attor-ney Murphs's employee meeting of June 7. Wells heardthat Murphy had been using the contract the Union hadwith GCarland Foods to demonstrate that the Union couldnot negotiate decent benefits. She thus contacted Benson,the business agent, to find out about the Garland Foodscontract. And on June 7. when Murphy brought up theGarland Foods contract, Wells made a statement to theeffect that what was negotiated with Garland Foods wouldnot necessarily he the same as with Trailways. She pointedout that Garland was a new company with Black owner-ship whose employees were mostly Black. At this point.Murph5stopped the meeting with a comment to the effectthat Wells had wrongfully made a race-related statement.Without getting into preciselN the words used by Wells, thesubstance is undisputed.Ihis. however. was not the reason the Respondent firedWells. Rather, the statement attributed to her became thebasis of a Board charge the Respondent filed against theUnion. naming Wells as an agent.On June 9. Wells was summoned to Harris' office so thatthe charge could be served on her. While the parties dis-agree to some of the precise words spoken, especially bySmith and Wells. all agree that Wells was told to come toHarris' office and upon arriving, with Gibson to be her"witness." Smith told her to sit down. At the same timeHarris was talkinm to Gibson. ad ising her to leave becausethe matter was not her concern.663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll witnesses agree that Smith, who is a large man, be-came progressively more loud in ordering Wells to sitdown. The confrontation lasted a very short time, withSmith telling Wells to sit down and if she did not she wouldbe fired. She refused, and he fired her "for insubordina-tion."It is clear that the confrontation was initiated by theRespondent and was directly related to what it perceivedto be Wells activity on behalf of the Union. It is also clearthat very early in the confrontation, which was set up bythe Respondent to be precisely that, Smith became pro-gressively angered and fired Wells when she did not sit ashe ordered her. For the Respondent's claimed purpose inconfronting Wells, it was necessary for her to sit. Refusingto do so was clearly not an act of insubordination forwhich one reasonably would be discharged. Rather, I con-clude, Wells' refusal was seized upon by Smith to get rid ofthe Company's principal opponent in the organizationalcampaign. I conclude the Respondent's discharge of Wellswas violative of Section 8(a)(3).b. The probationsIt is alleged that Janise Willson, Darla Halford, and Syl-via Cedillo were placed on probation for excessive absen-teeism because they were engaged in union activity.An examination of the record evidence shows that infact these three employees had excessive absences, and thatthey were warned about these absences through employeeapprisals, which was the Respondent's normal way to doso. There is no evidence, other than the fact that theseemployees had signed union cards, to indicate that the Re-spondent discriminated against them.Specifically, the Respondent's practice is to warn andthen put on probation employees who are absent excessive-ly. These employees qualified. I cannot infer that by treat-ing them the same it has always treated employees. theRespondent was discriminatorily motivated. Accordingly Iwill recommend that this allegation of the complaint bedismissed.c. The denial of promotion to Darla HalfordFinally, it is alleged that Darla Halford was denied pro-motion to Janise Willson's job when Willson took a mater-nity leave of absence. The General Counsel contends thatHalford had been promised the job which was in fact givento Donna Meyers.I find Halford's testimony that she was even promisedthe position to be at best vague and not particularly credi-ble. But assuming Basham had promised the job to Hal-ford and then reneged, it is unexplained why such was dis-crimination against Halford because of her union activity.Halford's only union activity was to sign a card. T he oniyevidence that the Respondent knew this is Clark's state-ment to Basham that all of the girls in her department hadsigned cards. Inasmuch as Meyers was also one such indi-vidual, if Clark's statement to Basham infers companyknowledge of Halford's union activity, it must also infercompany knowledge of Meyer's. There is, in short, no sub-stantial evidence to support the conclusion that when Bas-ham determined not to transfer Halford to Willson's job.but instead chose to transfer Meyers, that he was doing sowith a motive proscribed by the Act. Accordingly, I willrecommend that this allegation of the complaint be dis-missed.IV IHI[ RFPRESIENI AtION PRO('EDINGA. The ObhectionsThe Union filed 15 separate objections to conduct af-fecting the results of the election. These objections general-ly track the consolidated complaint herein, and theUnion's representative at the hearing indicated that hewould present no evidence of any activity subsequent tothe events alleged in the complaint, nor did he do so.Most of the activity engaged in by the Respondent al-leged to be unlawful occurred prior to March 24, the daythe Union filed its petition. However, sufficient occurredsubsequently to require setting aside the election.Specifically, the discharge of Paula Wells for her knownunion activity goes to the very heart of the Act and consti-tutes grounds for setting the election aside. G. P. Putnam'sSons, In ., et al., 226 NLRB 1256 (1976).Similarly. the interrogation and threats engaged in bythe Respondent's supervisors, particularly Dodd, Smith.and Bayless, subsequent to March 24 are, in myjudgment,sufficient to require setting aside the election.The Respondent contends that this is the case of firstimpression, because of the newly adopted vote-and-im-pound procedure, and that as a matter of policy one of thetwo cutoff dates should be established -preferably the lat-ter. Essentially, the Respondent aruges that in review cases,the Board should establish a fixed date, closer to the elec-tion than the filing, before which conduct would bedeemed too remote to affect the results of the election.At the outset it does not seem particularly material thatan impounded-ballot election was directed pending theBoard's determination of the unit issue. Had no such elec-tion been directed there still would have been a longer pe-riod between the filing of the petition and the election thanwould have been the case had the Board denied the requestfor review. Such is always the case where review of a Re-gional Director's decision is granted. The vote-and-im-pound procedure is a change only where the Board affirmsthe Regional Director's decision. Where that decision isreversed and an election directed, as here, in an expandedunit, then the impounded-ballot election is a nullity.Nor is an impounded-ballot election declared void anal-ogous to setting aside an election because of objectionableconduct. In such a case, the critical period for consideringconduct affecting the second election is cut off at the first.The Singer Comparn,. 161 NLRB 956 (1966). But the pre-first-election conduct has been litigated and its effects dis-sipated before the second election is set. Such, of course, isnot the case here. Conduct prior to the impounded-ballotelection could not have been alleged objectionable to theBoard because no Tally of Ballots issued. See Sec. 102.69of the Board's Rules and Regulations, Series 8, asamended.664 665Thus here there is unremedied conduct. sufficient imcharacter to warrant setting aside an election. but hlichthe Respondent argues is too remote to be consideredl. as amatter of law.In The Idceal Electric and Malnufalturing ('onilm. 134NLRB 1275 (1961)., the Board held that the critical periodfor considering preelection conduct was the petition filingdate. Research has disclosed no case since where the Boardhas set a different cutoff date. To the contrary. the rule inIdeal Electric is not inflexible, the Board ha,,ing in the ap-propriate case considered prepetition conduct in settingaside an election. See, e.g.. C(onsolidted Foods (o.. 234NLRB 178 (1978).Nor does "equity and orderly administration" of the Actnecessitate varying the basic Ideal Electric rule in reie ewcases. Here the Respondent engaged in substantial unfaiilabor practices, including the discharge of a principalunion activist. The Respondent now contends that becauseit sought review by the Board. and therebv initiated theinevitable delav in holding the election, that its otherwiseobjectionable activity should be foreclosed from consider-ation as to whether such affected the results of the election.Here there was more than a 4-month break between thelast objectional act and the election. While such a hiatusmay be considered in determining whether the conductwas too remote to have affected the results. 4est 'exa.sEquipment Company. 142 NL RB 1358 (1963). it is onl, onefactor. The nature of the conduct must also be considered.I believe that the type of unremedied unfair labor practiceshere-interrogation, threats, and the discharge of a leadingunion supporter is activity which necessarily has a chill-ing effect on the employees' freedom of choice, and themere lapse of 4 to 5 months is not sufficient to cure theeffects.For these reasons, I reject the Respondent's argumentthat a cutoff period different from the filing of the petitionshould be adopted, or that here the lapse of time made theconduct too remote to be objectionable. Accordingl) I w illrecommend that the election of October 28 be set aside andthat a rerun election he held when the Regional Directordeems such to be appropriate.B. The challenged halloIsAs indicated above, there were 35 challenges. 12 b, theUnion and 23 by the Board of employees who were not onthe eligibility list. The Union. having withdrawn its chal-lenges, renders the determination of the others moot in thatthey would not be sufficient to alter the results of the elec-tion, even if challenges to all five of the alleged discrimina-tees were overruled.V. I IF FFI E- (l O1 ltl I N1 SIR IAB()R I'R \( tilS I P(ON( OMMlR( IThe activities of the Respondent. set forth above. occur-ring in connection with its operations. have a close. inti-mate, and substantial relationship to trade. traffic. andcommerce among the several States and tend to lead tolabor disputes. burdening and obstructing commerce andthe free flow of commerce.Xi1 111 Ri:11 1D)laling concluded that the Respondent engaged in cer-tain unfair labor practices within the meaning of Section8(a)(l) and (3) of the Act. I will recommend that it beordered to cease and desist therefrom and take certain af-firmative action. It will be recommended that the Respon-dent be ordered to offer Paula Wells reinstatement to herformer joh or. if that job no longer exists, to a substantiallyequialent job. without prejudice to her seniority or otherrights aind privileges. and to make her whole for any losesshe suffered as a result of the discrimination against her inaccordance with the formula set forth in F It'. W'oolworth( 'oen1/patin. 90 NI RB 289 (1950), and Florida Steel Corpora-tion, 231 Nl.RB 651 (1977).'It will also he recommended that the election conductedon October 28. 1977. in Case 16 RC-7476 be set aside andthat the matter be remanded to the Regional Director forRegion 16 for the purpose of conducting another electionat such time and place he deems circumstances permit thefree choice of a bargaining representative.Based upon the foregoing findings of fact, conclusions oflaw. the entire record in this matter. and pursuant to theprovisions of Section 10(c) of the Act. I hereby issue thefollowing recommended:ORDERThe Respondent. Trailways. Inc.. its officers, agents,successors, and assigns. shall:1. (case aind desist from:(a) Interrog;ating emploNees concerning their interest inor acti\it, on behalf of the Uinion or any other labor orga-nization.(h) TI hreatening discharge. plant closure, or other loss ofbenefits should employees select the Union as their bar-gaining agent.(c) Promising employees wage increases or other bene-fits should then abandon their interest in the Union.(d) Giving the employees the impression that it wouldhe futile for them to continue their organizational efforts toselect the Union as their bargaining representative.(e) Giving employees T-shirts or other benefits in orderto influence their interest in or activity on behalf of theUnion.(f) Discharging or otherwise discriminating against em-plosees because of their interest in or activity on behalf ofthe Union.(g) In an\ other manner interfering with, restraining, orcoercing employ)ees in the exercise of the rights guaranteedthem b\ Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Paula Wells immediate and full reinstatementSIc SemVelTliC s Ik .'..P ..l.. 5 lItmg I Io. II Nt RH .11 %1?2iInl~e~clii,' ce-lwnI ar e fld eli,4 prostaed hs Se. 102 46 ot theRulec4 te RteKuitiiiof 1he 5% Ninal I ihor ReKI~ti)n, Burt, [he findingst'li.h i- 11. .d ro, trIlkiieca Oirder here inhall, a, prsvided In SecIll'48 if Ili Rules md Rei ,2LI~011 he Jpiuea hN the B,,.trdanjd he,:rneit, tirlt r~ 41116'lol U ni Order, aTd all ohleolI,n ihereio hritll hedicctted 4,i4,1d itr al ptirp-c,'TRAII.WAYS, IN( DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her former job or, if that job no longer exists, to anothersubstantially equivalent position of employment and makeher whole for any losses she may have suffered pursuant tothe provisions set forth in The Remedy section above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its Dallas. Texas. facilities, the attached no-tice marked "Appendix." 8 Copies of the notice, on formsprovided by the Regional Director for Region 16, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURrHER RECOMMENDF) that the election held on Oc-tober 28, 1977, in Case 16 RC-7476 be, and it hereby is,set aside and that case is hereby remanded to the RegionalDirector for Region 16 for the purpose of scheduling andconducting another election at such time that he deemscircumstances permit the free choice on the issue of repre-sentation."In the event that this Order is enforced hb a Judgment of ;a nitedStates Court of Appeals. the words in the notice reading "Posted bh Orderof the National Labor Relationr Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."9The UInion asked that the Regional Dlreclor he diretied lo hold a hen;lring on the composition of the unit. An) motion to such effect is mnreproperls directed to the Regional D)irectorAPPENDIXNolctt To EMPi.OYF.ESPosilt) BY ORI)IR o01 tHlNAtiONAL. LABOR REtLAllONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated and weregiven the opportunity to call witnesses, to examine andcross-examine witnesses, and to present evidence, it hasbeen found bNy the National Labor Relations Board that wehave violated the National Labor Relations Act. We havebeen ordered to stop such activity, to post this notice, andto abide by its terms.W Wi i. Not interrogate our employees concerningtheir interest in or activity on behalf of InternationalUnion of Operating Engineers, Local 714, AFL-CIO.or any other labor organization.Wi: wll t NOI threaten with discharge, plant closure,or other loss of benefits of our employees because oftheir interest in or activity on behalf of the above-named or any other labor organization.Wi: ,i .i so promise wage increases to our employ-ees in order to get them to stop their activity on behalfof the above-named or any other labor organization.Wi wiit Not tell our employees that it would befutile to select the above-named or any other labororganization as their collective-bargaining representa-tive.Wti \l1.1 Not grant benefits to our employees in or-der to persuade them to stop their activity on behalf ofthe above-named or any other labor organization.Wi Wii.i notify our employees that they are free toengage in union activity on behalf of any labor organi-zation. or engage in other concerted activity for theirmutual aid or protection, or to not to do any of thesethings.W lI wl.l offer Paula Wells immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position of em-ployment, and WrE wn.L make her whole for any loss ofwages or benefits she may have suffered as a result ofthe discrimination against her, with interest.RAIl WAYS. IN(666